PER CURIAM.
We treat the state’s appeal as a petition for writ of certiorari and grant the petition on the authority of State v. Cartwright, 448 So.2d 1049 (Fla. 4th DCA 1984). However, we acknowledge that our decision is in direct conflict with the decision in S.L.W. v. State, 445 So.2d 586 (Fla. 1st DCA 1983) so that the juvenile respondent may seek review in the Florida Supreme Court if he chooses.
Accordingly, we grant the writ and quash the trial court’s order of suppression.
ANSTEAD, C.J., and LETTS and HURLEY, JJ., concur.